—Order insofar as appealed from unanimously reversed on the law without costs, motions granted and complaint dismissed. Memorandum: Supreme Court should have granted the motion of defendant to renew its prior motion to dismiss the complaint for failure to join the Tuscarora Indian Nation as a necessary party to this action, and, upon renewal, should have granted the prior motion and dismissed the complaint (see, Niagara Mohawk Power Corp. v Anderson, 258 AD2d 958; Anderson v Town of Lewiston, 244 AD2d 965, appeal dismissed 91 NY2d 920). We therefore reverse the order insofar as appealed from, grant the motion to renew and, upon renewal, grant the prior motion and dismiss the complaint. In view of our determination, it is unnecessary to reach the remaining issues. (Appeal from Order of Supreme Court, Niagara County, Joslin, J. — Summary Judgment.) Present — Green, J. P., Lawton, Pigott, Jr., Scudder and Balio, JJ.